Citation Nr: 0615863	
Decision Date: 06/01/06    Archive Date: 06/13/06

DOCKET NO.  04-33 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Whether new and material evidence has been received to reopen 
claims for service connection for residuals of a sprained 
left ankle and service connection for residuals of a sprained 
right ankle and, if so, whether the reopened claims should be 
granted.


REPRESENTATION

Appellant represented by:	New Hampshire State Veterans 
Council


WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel


INTRODUCTION

The appellant had active duty training in the U.S. Army 
Reserves from March 1978 to June 1978, and unverified periods 
of active duty for training (ADT) and inactive duty training 
(IDT) until his discharge from the Army National Guard in New 
Hampshire in March 1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manchester, New Hampshire.  In December 2004, the appellant 
testified at a personal hearing.  In December 2005, he 
withdrew a request to testify before a Board hearing.

In an unappealed February 1996 rating decision, the RO, in 
pertinent part, denied the appellant's claims for service 
connection for left and right ankle disorders.  That 
determination is final, and may not be reopened without 
evidence deemed to be new and material.  The current appeal 
comes before the Board from the RO rating decision of March 
2004 which reopened the appellant's claims for service 
connection for residuals of a sprained left ankle and for 
service connection for residuals of a sprained right ankle 
and denied those claims on the merits.  However, before the 
Board may reopen previously denied claims, it must conduct an 
independent review of the evidence to determine whether new 
and material evidence has been submitted sufficient to reopen 
a prior final decision.  See Barnett v. Brown, 8 Vet. App. 1 
(1995), aff'd, 83 F.3d 1380 (Fed.Cir. 1996).

The claims are reopened herein and the issues, on the merits, 
are being REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.

FINDINGS OF FACT

1.  An unappealed February 1996 rating decision denied the 
appellant's claims for service connection for left and right 
ankle disorders.  It was held that there were acute and 
transitory injuries to each ankle during training, but that 
the symptoms resolved and were unrelated to rheumatoid 
arthritis that had its onset unrelated to training.  He was 
notified of this determination and did not timely appeal.

2.  The evidence added to the record since the February 1996 
rating decision was not previously on file, is not cumulative 
and redundant, and raises a reasonable possibility of 
substantiating the claim.


CONCLUSION OF LAW

Evidence received since the February 1996 rating decision 
that denied service connection for left and right ankle 
disorders is new and material and the claims for service 
connection for residuals of a sprained left ankle and service 
connection for residuals of a sprained right ankle are 
reopened.  38 U.S.C.A. §§ 5100-5103A, 5106-7, 5108, 7105 
(West 2002 & 2005); 38 C.F.R. §§ 3.156(a), 3.102, 3.159 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

On November 9, 2000, the Appellants Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) (West 2002 & Supp. 2005) became law.  
Regulations implementing the VCAA have since been published.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  The 
VCAA and implementing regulations apply to the case at hand.  
In view of the reopening of both claims herein, no further 
notice or development on the issue of reopening is needed.  
This represents a complete grant as to these issues.  
Development on the merits will be explained in the REMAND 
section below.


II.  New and Material Evidence

The RO, in a February 1996 determination, denied the 
appellant's claims for service connection for left and right 
ankle disorders.  The RO found at that time that the evidence 
did not show a chronic residual disability for either the 
left or right ankle.  The appellant, after notice, did not 
appeal the RO's decision, and it became final.

The evidence of record at the time of the RO's February 1996 
decision that denied entitlement to service connection for 
left and right ankle disorders includes the appellant's 
service medical records (SMRs) and post service medical 
records to that date.  

Service medical records show injuries to both ankles, 
apparently during different periods of reserve training.

October 1983 private medical records associated with the SMRs 
reflect treatment for a right ankle sprain.  Tenderness and 
swelling were noted as well as the fact that the appellant 
was not sure how the injury occurred.  It was noted that an 
x-ray had abnormalities.  The appellant was advised to 
consult with his physician.  X-rays revealed some soft tissue 
swelling in the area of the medial malleolus.  There was no 
evidence of any fracture of the ankle.  Destructive changes 
in the bone of the foot were noted.  The radiologist wrote 
that further evaluation was going to be necessary.  Notations 
suggest workers' compensation might cover treatment.  

January 1984 private medical records associated with the SMRs 
disclose x-rays of the appellant's right foot and ankle.  The 
impression was atypical rheumatoid arthritis.  Destructive 
changes in the left foot were new since 1980 x-rays.  It was 
noted the findings were compatible with sarcoidosis, but 
rheutmatoid changes should be considered.  

The appellant was examined for discharge from the National 
Guard in February 1987.  It was noted that he had arthritis, 
rheumatism or bursitis.  His left foot also was marked as 
deformed, but an old surgery was noted.

Also in the record was a January 1984 letter from R.H., M.D., 
a doctor in a hospital rheumatology clinic, discusses the 
appellant's x-rays.  Dr. R.H. states that the appellant 
presented a difficult case, including atypical rheumatoid 
arthritis, villonodular synovitis or an arthritis associated 
with an inflammatory bowel condition.  He noted the appellant 
had a right ankle sprain in October 1983.

A February 1986 private medical record reveals that the 
appellant had significant rheumatoid arthritis.

A January 1987 private medical record reveals the appellant 
was diagnosed and treated for rheumatoid arthritis, although 
he certainly did not have a classic disease.  It was noted 
the appellant was well and had virtually normal laboratory 
results for many functions.  

Post service, the appellant, who was 53 years old, underwent 
a VA examination in January 1996.  According to the 
examination report, the appellant complained of foot problems 
because of recent surgery on both feet.  According to the 
examination report, the appellant had the right ankle sprain 
in 1983.  He was found positive for rheumatic fever during a 
subsequent hospitalization for repair of his right hallux 
valgus.  It was noted the appellant was treated with many 
medications for rheumatoid arthritis.  On examination, the 
ankle showed a marked decrease in dorsiflexion and plantar 
flexion bilaterally.  He was diagnosed with severe rheumatoid 
arthritis.  

The February 1996 RO rating decision was final based upon the 
evidence then of record.  However, the claim will be reopened 
if new and material evidence is submitted.  38 U.S.C.A. 
§§ 5103A(f), 5108; 38 C.F.R. § 3.156(a).  If the Board 
determines that the evidence is new and material, the case is 
reopened and evaluated in light of all the evidence, both new 
and old.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  
In the February 1996 rating decision, the RO denied service 
connection for the appellant's left and right ankle disorders 
because on the theory that ankle sprains were acute and 
transitory conditions not resulting in a chronic residual 
disability, and the appellant was diagnosed with rheumatoid 
arthritis.

In making the determination whether new and material evidence 
has been received, the Board must look at all of the evidence 
submitted since the time that the claims were finally 
disallowed on any basis, not only since the time that the 
claims were last disallowed on the merits.  Evans v. Brown, 9 
Vet. App. 273 (1996).  In the present case, this means that 
the Board must look at all the evidence submitted since the 
February 1996 decision, which was the last final adjudication 
that disallowed the appellant's claims.

In determining whether new and material evidence has been 
submitted, the applicable provisions provide that new 
evidence means existing evidence not previously submitted to 
agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of evidence 
of record at the time of the last final denial of the claim 
sought to be reopened, and must raise a reasonable 
opportunity of substantiating the claim.  38 C.F.R. § 3.156.

As noted, the application to reopen the appellant's current 
claims was received by the RO in 2003.  The evidence added to 
the record includes SMRs, a VA examination report dated in 
April 2005, non-VA private medical records dated from 
September 1994 to January 2005, two physician statements, and 
the appellant's testimony in support of his claim.

Also, two May 1983 SMRs received after the RO's prior 
decision disclose the appellant visited the National Guard 
medical office one day after he injured his left ankle.  It 
was noted he entered the office hopping.  His pain was 
located in the inner aspect of the left ankle, which was 
swollen and sensitive to touch.  The appellant did not notice 
any twisting of the ankle on impact after he jumped off the 
truck.  More pain on abduction than adduction was noted.  The 
appellant had no reaction to flexion or extension.

Private medical records show treatment for bilateral ankle 
and foot pathology.  Findings included arthritis of the 
subtalar and other joints, and metatarsalgia due to 
rheumatoid foot deformity.

Other private medical record reveals the appellant had an 
overlap rheumatoid arthritis/spondyloarthropathy which was 
very aggressive over the previous 18 years.  It was noted the 
appellant was presently on Supplemental Security Income (SSI) 
for disability because of his significant inflammatory 
arthropathy.  Other records reveal continued foot and ankle 
treatment in subsequent years.

An August 2003 signed statement from H.H.S., M.D., states the 
appellant had severe chronic rheumatoid arthritis with 
multiple degenerative arthritic characteristics secondary to 
the same.  The appellant was on a very advanced and active 
medical program for rheumatoid arthritis, but had suffered 
from substantial degenerative arthritis secondary to the 
rheumatoid arthritis in his ankle and feet.  

In an October 2003 signed addendum, Dr. H.H.S. notes that in 
addition to his severe advanced rheumatoid arthritis, the 
appellant had a lot of degenerative changes without 
inflammatory abnormalities in the ankles.  Dr. H.H.S. 
referred to the appellant's history of substantial inversion 
ankle injuries in the past when he was in the Reserves.  
Based on this and on his knowledge of the appellant's 
rheumatoid disease, Dr. H.H.S. said that the appellant's 
subtalar joint degenerative problems are, in part, from post-
traumatic events from injuries experienced in the past when 
the appellant was in the Reserves.

At a December 2004 personal hearing before the RO, the 
appellant testified about two incidents when he injured his 
ankles.  He said he hurt his right ankle in 1980 at the state 
armory when he stepped in a pothole while carrying equipment. 
He testified he was on duty with the National Guard for a 
weekend drill and was not a civilian employee at the time he 
injured his right ankle.  He said he went to a hospital for 
treatment.  The appellant said he injured his left ankle in 
1983 at Fort Drum when he jumped off a truck he and others 
were preparing to unload with mess supplies.  He said he went 
to a medic who told him to ice the ankle and elevate it.  He 
was not to stand on the ankle for 24 hours and then he went 
back to work.  The appellant testified that he could not 
recall whether he went to the hospital.  The appellant 
testified that both ankles bothered him since these events.  
His subsequent plan to reenlist with the National Guard was 
disappointed when he could not pass his physical.  Currently 
he received private treatment for his ankle complaints.  

The appellant underwent a VA examination in April 2005.  The 
examiner had access to the claims file.  According to the 
examination report, x-rays of both ankles at the time of the 
sprains in 1983 apparently revealed changes compatible with a 
diagnosis of either rheumatoid arthritis or sarcoidosis.  
Subsequent surgical procedures on the feet were described as 
more or less successful.  After examination, it was noted 
that X-rays revealed sequelae of rheumatoid arthritis of both 
ankles and subtalar joints.  There was no clinical or 
radiological evidence of persistent residuals from the ankle 
sprains allegedly sustained in 1983.  The diagnosis was that 
the impairments found in the appellant's ankles and subtalar 
joints were not caused by, nor a result of, previous ankle 
sprains.

The evidence received since the February 1996 RO decision 
consists of non-VA medical records, a VA examination report, 
physician's statements, and the appellant's oral testimony.  
While much of this new evidence is cumulative or redundant of 
evidence received before the RO's February 1996 decision, the 
written statements from Dr. H.H.S., dated in August 2003 and 
October 2003, are definitely new and material evidence under 
the standard found at 38 C.F.R. § 3.156(a).  Dr. H.H.S. 
states that the appellant is disabled because of a severe 
degree of ankle involvement in the appellant's severe chronic 
rheumatoid arthritis.  The doctor also advises that the 
appellant has a lot of degenerative changes without 
inflammatory abnormalities in the ankles.  Dr. H.H.S. refers 
to the appellant's history of what the doctor characterizes 
as "substantial inversion ankle injuries" when he was in 
the Reserves.  

Dr. H.H.S.'s two written statements are new because they were 
not considered by the RO before the prior decision.  They are 
material because, alone or with the other evidence of record, 
these statements relate to the possibility of establishing 
the fact that residuals of the appellant's sprained left and 
right ankles are disabilities and are due to his service in 
the National Guard.  At this point, the Board will presume 
the credibility of the new and material evidence received, 
evidence which raises a reasonable opportunity of 
substantiating the appellant's claims.

Therefore, the Board finds that the appellant has submitted 
new and material evidence that does bear directly on the 
question of whether the appellant has residuals of left and 
right ankle injuries related to service.  In the Board's 
opinion, this evidence, regardless of whether it will be 
found ultimately persuasive, does now provide a more complete 
picture of the appellant's disorders and their origin, and 
thus does bear directly and substantially upon the specific 
matters under consideration and is so significant as to 
warrant reconsideration of the merits of the claims on 
appeal.  See Hodge v. West, 155 F.3d 1356 (Fed.Cir. 1998).  
Thus, there is evidence received since the prior unappealed 
RO decision that is new and material, and the appellant's 
claims for service connection for residuals of a sprained 
left ankle and service connection for residuals of a sprained 
right ankle may be reopened.


ORDER

New and material evidence has been received to reopen claims 
of entitlement to service connection for residuals of a 
sprained left ankle and service connection for residuals of a 
sprained right ankle.  The appeal is allowed to this extent.


REMAND

The Board finds that additional development is warranted with 
respect to the appellant's claims.  

There is legal guidance that, where VA has notice that the 
appellant is receiving disability benefits from the Social 
Security Administration (SSA), and that records from that 
agency may be relevant, VA has a duty to acquire a copy of 
the decision granting Social Security disability benefits, 
and the supporting medical documents on which the decision 
was based.  See Baker v. West, 11 Vet. App. 163 (1998) and 
Hayes v. Brown, 9 Vet. App. 67 (1996).  In a November 1994 
private medical record, it was disclosed that the appellant 
was "presently on SSI for disability status because of his 
significant inflammatory arthropathy."  

Further, October 1983 private medical records bear notations 
suggesting the appellant received workers' compensation for 
his sprained right ankle.  There is also the suggestion in 
the record that the appellant may have been a state employee 
when he sprained his right ankle in October 1983, but on 
active duty when he sprained his left ankle.

The claims file does not show that the RO has requested the 
appellant's SSA or workers' compensation files for review or 
verified the appellant's periods of ADT and IDT.  
Accordingly, the appellant's SSA records, workers' 
compensation file, and service personnel records should be 
obtained in connection with his service connection claims.  
In addition, in his efforts to reopen his two service 
connection claims, the appellant should be afforded a notice 
letter reflective of Dingess.

Accordingly, the case is REMANDED for the following actions:

1. The RO should contact the Social 
Security Administration and request copies 
of the appellant's original application, 
the administrative decision, and all 
medical records considered in his claim 
for SSA disability or SSI benefits (and 
any subsequent disability determination 
evaluations).

2.  The RO should provide the appellant 
with VA Form 21-4142 so that worker's 
compensation records could be requested on 
his behalf.  The RO should secure any 
available decisions, with supporting 
medical records, with respect to any 
workers' compensation claims filed by the 
appellant, in particular one related to a 
fall or ankle sprain in October 1983.  Any 
such records so obtained should be 
associated with the appellant's VA claims 
folder.

3.  The RO should contact the Adjutant 
General for the State of New Hampshire and 
request all the appellant's service 
records.  The RO also should request 
verification of the appellant's periods of 
active and inactive duty for training.

4.  The RO should send an appropriate 
letter to the appellant to ensure 
compliance with all notice and assistance 
requirements set forth in the VCAA, its 
implementing regulations, and the Court's 
recent decision in Dingess/Hartman v. 
Nicholson, Nos. 01-1917 & 02-1506 (Vet. 
App. Mar. 3, 2006).

5.  The RO should then arrange for a 
physician with appropriate expertise to 
review the appellant's VA claims folder 
and provide an opinion, with supporting 
rationale, as to whether the appellant's 
claimed residuals of left and right ankle 
sprains are due to his periods of ADT or 
IDT in the National Guard from 1978 to 
1987.  In particular, the reviewer should 
discuss whether any current disability of 
the appellant is related to ankle sprains, 
and if his ankle sprains are related to 
service.  If the reviewer believes that 
physical examination and/or diagnostic 
testing of the appellant is necessary, 
such should be scheduled.  A report should 
be prepared and associated with the 
appellant's VA claims folder.  

6.  Thereafter, the RO should readjudicate 
the appellant's claims for service 
connection for residuals of a sprained 
left ankle and for service connection for 
residuals of a sprained right ankle.  If 
the benefits sought on appeal remain 
denied, the appellant should be provided 
with a supplemental statement of the case 
(SSOC).  The SSOC should contain notice of 
all relevant actions taken on the claims, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal since the May 2005 supplemental 
statement of the case.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


